Case 1:18-CV-00083-HBP Document 81-1 Filed 11/16/18 Page 1 of 17

SETTLEMENT AGREEMEN'I` AND RELEASE
______-_____________

This Settlement Agreement and Release (“Agreement”) is made and entered into as of the
Effective Date, defined below, between Carlos ldenis Marte Rosario (“Rosario"), Edgar Gonzalez
Licona (“Licona”), Edgar Gonmlez Oliva (“Oliva”), Manuel Sanchcz Vielma (“Vielma”) and Jose
Felipe Diego (“Diego”) (collectively, “Plaintiffs"), Euro Structure, LLC, d/b/a Euro Structure and
Marek Wnorowski (collectively, “Euro Structure”), Structural Preservation Systems, LLC, d/b/a
Structural, Su'uctural Group, Inc., d/b/a Structural, Jolm Crigler (“Crigler”), Gar'ry Naughton
(“Naughton”) and Peter H. Emmons (“Emmons”) (collectively “Structural") (Euro Sv'ucture and
Structural collectively are “Defendants”). Plaintiffs and Defendants are collectivelyrefcrred to as the
“Parties" and individually as a “Party”.

chu-________

WHEREAS, Plaintiffs have made certain allegations against Defendants regarding
Defendants’ failure to pay wages to them arising out of their alleged employment with Defendants in
a complaint (inclusive of any amendments), Civil Action No. l 8~cv-00083, tiled in the United Smtes
District Court for the Southern District oi`New York (the “Action”);

WHEREAS, Defendants have denied and continue to deny the allegations made against
them contained in the Action or that they engaged in any other wrongful conduct against Plaintiii`s;

WHEREAS, with the assistance of Magistrate ludge Henry B. Pitman during a settlement
conference held on May 29, 2018, the Parties agreed to resolve this matter solely to avoid the costs,
burdens and uncertainty of protracted Iitigation; and the execution of this Agreernent shall not be
construed as an admission of liability of any nature by Defendants, and in fact it is understood that
Defendants have expressly disclaimed liability; and

WHEREAS, the Parties acknowledge that bona fide disputes and controversies exist
between thcm, both as to liability and the amount thereof, if any, and by reason of such disputes and
controversies they desire to compromise and have agreed to resolve amicably and settle fully, iinally,
and in a confidential manner all of their past, present, and any fixture claims, disputes, and potential
dispth that existed or may exist, including but not limited to those relating to the subject matter of
the disputes arising out of or related to Plaintiffs’ allegations in the Action, pursuant to the terms
and conditions of this Agreernent;

NOW, THEREFORE, in consideration of the above recitals and mutual releases, promises,
rights, covenants, and obligations contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which is acknowledged the Parties, having been
represented by counsel and intending to be legallybound, andhaving independently concluded that it
is in their respective best interests to do so, agree as follows:

(The foregoing “whereas” clauses are true and correct and incorporated by reference as part of this
Agreement.) .

1155

SC

Case 1:18-cV-00083-HBP Document 81-1 Filed 11/16/18 Page 2 of 17

l. Settlement Payment

a. Structural shall pay Plaintiffs a total sum of Tcn Thousand Dollars and Zero Cents
(310.000.00) (the “Strucurral Payment”) within thirty (30) days following the date on which the
Court in the Action enters an Order approving this Agreement, provided that: (a) this Agreement and
the attached Stipulation of Dismissal (“Stipulation”) are fully executed by the Parties; (b) the Court
approves this Agreement and its settlement terms; and (c) the Stipulation is So-Ordered by the Court.

b. Subject to the conditions set forth in Section I.a. above, the Structural Payment will
be delivered via mail to Michael Faillace & Associates, P.C. c/o Shawn Clark, Esq., 60 East 42nd
Street, Suite 4510, New York, New York 10165 in the form of six (6) checks as follows:

i. The iirst check issued by Strucnu'al will be in the gross amount of Six
Hundred Three Dollars and Sixteen Cents ($603.16), and made payable to "Carlos Idenis Marte
Rosario.”

ii. The second check issued by Structural willbeinthegrossamount ofEighteen
Hundred and Eight Dollars and Fiiiy Cents ($1,808.50), and made payable to “Edgar Gonzrlez
Licona.”

iii. The third check issued by Structural will be in the gross amount of Two
Thousand and Thirty Seven Dollars and Seventy Five Cents ($2,037.75), and made payable to
“Edgar Gonzalez Oliva.”

iv. The fourth check issued by Str'uctural will be in the gross amount of Five
Hundred and Seventy Nine Dollars and Sixty Six Cents ($579.66), and made payable to “Manuel
Sanchez Vielma.”

v. The fifth check issued by Structural will be in the gross amount of One
Thousand Six Hundred Thirty Seven Dollars and SixtyCents ($1,637.60), and made payable to “Jose
Felipe Diego.”

vi. The sixth check issued by Structural will be in the amount ofThree Thousand
'I`hree Hundred and Thirty Three Dollars and Thirty Three Cents ($3,333.33), and made payable to
“Michael Eaillace & Associates, P.C.,” Plaintiti`s’ attorneys, as and for attomeys’ fees and costs.

c. Euro Structure shall pay Plaintiffs a total sum ot`Sixty Thousand Dollars and Zero
Cents ($60,000.00) (the "Euno Pajnnent") in monthly installments to be paid in hill within nine (9)
months following the date on which the Court in the Action enters an Order approving this
Agreement, provided that: (a) this Agreement and the Stipulation of Dismissal attached hereto
(“Stipulation") are fully executed by the Parties; (b) the Court approves this A eat and its
settlement tenns; and (c) the Stipulation is So-Ordered by the Court. F'-//:/` FJ»WW .{¢t"-.t 30

d. Subject to the conditions set forth in Section l.c. above, the Euro Payment shall be
delivered to Michael Fa.illace & Associates, P.C. c/o Shawn Clark, Esq., 60 Bast 42nd Street, Suite
4510, New York, New York 10165 as follows:

Case 1:18-cV-00083-HBP Document 81-1 Filed 11/16/18 Page 3 of 17

r. Euno Structure shall pay Rosario the gross amount ol\Eight Hundred and

@L /1'_ 6 g C/ Nine Dollars and Forty-Nine Cents ($1,809.49), less any and all applicable
taxes and withholdings, in nine equal monthly installment checks, made

payable to “Carlos Idenis Marte Rosario” which shall represent payment of

e damages. Euro Structure shall also pay Rosario the gross

@m/.Hm. ali mount of§sight Hundred and Nine Dollars and Thiny-Nine cents

($1,809.39), in nine equal monthly installment checks, made payable to

“Carlos ldenis Marte Rosario” which shall represent payment of alleged
liquidated damages

ii. Euro Suucture shall pay Licona the gross amount of Five Thousand Four
Hundred and Twenty-Five Dollars and Fifcy Cents ($5,425.50), less any
and all applicable taxes and withholdings, in nine equal monthly
installment checks, made payable to “Edgar Gonzalez Licona” which shall
represent payment of alleged wage damages Euro Structure shall also pay
Licona the gross amount of Five Thousand Four Hundred and Twenty-
Five Dollars and Fiii.y Cents ($5,425.50), in nine equal monthly
installment checks, made payable to “Edgar Gonzalez I..icona" which shall
represent payment of alleged liquidated damaged

iii. Euro Structure shall pay Oliva the gross amount of Six Thousand One
Hundred Thirteen Dollars and Twenty Five Center ($6,1 13.25), less any
and all applicable taxes and withholdings, in nine equal monthly
installment checks, made payable to “Edgar Gonzalez Oliva” which shall
represent payment of alleged wage damages Euro Structure shall also pay
0liva the gross amount of Six Thousand One Hundred Thirteen Dollars
and Twenty Five Center ($6,113.25), in nine equal monthly installment
checks, made payable to “Edgar Gonzalez Oliva” which shall represent
payment of alleged liquidated damages

iv. Euro Structure shall pay Vielma the gross amount of One Thousand Seven
Hundred and Thirty Eight Dollars and Ninety Seven Cents ($1,738.97),
less any and all applicable taxes and withholdings, in nine equal monthly
installment checks, made payable to “Manuel Sanchez Vielma” which
shall represent payment of alleged wage damages Euro Strueture shall
also pay Vielma the gross amount of One Thousand Seven Hundred and
Thirty Eight Dollars and Ninety Seven Cents (31,738.97), in nine equal
monthly installment checks, made payable to “Manuel Sanchez Vielmaf’
which shall represent payment of alleged liquidated damages

v. Euro Structure shall pay Diego the gross amount of Pour Thousand Nine
Hundred and Twelve Dollars and Seventy Nine Cents ($4,912.79), less
any and all applicable taxes and withholdings, in nine equal monthly
installment checks, made payable to “Jose Felipe Diego” which shall
represent payment of alleged wage damages. Euro Structure shall also pay

Case 1:18-cV-00083-HBP Document 81-1 Filed 11/16/18 Page 4 of 17

Diego the gross amount of Four Thousand Nine Hundred and Twelve
Dollars and Seventy Nine Cents ($4,912.79), in nine equal monthly
installment checks, made payable to “Jose Felipe Diego” which shall

represent payment of alleged liquidated damages
_ pl%ma£w&ethl .ng.aa.c)‘£
g\ 1775 S 6 vi. Euro Structure shall issue checks the amount of twenty
Thousand Dollars and No Cents ($20,000.00), made payable to “Michael
Faillace & Associates, P.C.,” Plaintiffs’ attorneys, as and for attorneys’
fees and costs with the iirst set of installment checks delivered to
Plaintiffs’ attorneys pursuant to Arn`cle l(d).

e. lt is the intent and desire of Plaintiffs that the designated portions of the Euro
Payment described in Sections 1 .d.(i) through (v) of this Agreement shall constitute the payment of
wages and shall, therefore, be subject to all applicable federal, state, and local tax withholdings in
accordance with the most recent IRS Fonn W-4 executed by the Plainn't}`s and on file with Euro
Structure. Euro Structure shall issue an lRS Fonn W-2 to Plaintiffs with respect to this portion of the
Payman

f. The Structural Payment referred to in Section l.b.vi and the designated portions of
the Euro Payment referred to in Section l.d. vi shall be treated as 1099 income under the lnt:ernal
Revenue Code and any state or local applicable law or regulation Michael Faillace & Associates,
P.C., shall provide each of Euro Stmcture and Strucun'al with a fully executed IRS form W-9 as a
pre-condition to the issuance of these checks.

g. The intent and desire of Plaintiffs is that the portion of the Structural Payment paid to
PlaintiH`s pursuant to Sections l.b.(i) through (v) of this Agreement and designated portions of the
Euro Payment pursuant to Section l.d (i) through (v) shall not be attributable to nor shall it be
considered as, in the name ot`, or substitute for, wages. Rather, it is intended by Plainst that the
Structural Payment paid to Plaintiffs pursuant to Sections l .b.(i) through (v) of this Agreement and
designated portions of the Euro Payment pursuant to Section l.d (i) through (v) Agreement be inthe
nature of liquidated damages and interest An [RS Form 1099 shall be issued to Plaintiffs with
respect to the portion of the Suuctural Payment paid to Plaintiffs pursuant to Sections l.b.(i) through
(v) of this Agreernent and designated portions of the Euro Payment pursuant to Section l.d (i)
through (v). Plaintiffs shall provide Structural and Euro with a fully executed IRS Fonn W-9 as a
precondition of the payment of the portion of Structural Payment paid to Plaintitfs pursuant to
Sections l.b.(i) through (v) of this Agreement and designated portions of the Euro Payment pursuant
to Section l.d (i) through (v). Plaintitfs acknowledge and agree that Suuctural and Euro are not
providing any tax advice or representation by this Agreement. Plainan are personally responsible
for payment of all taxes and any tax liability resulting from the payment of any portion of the
Structural Payment or Euro Payment allocated as non-wage damages and interest To the extent that
there are any additional tax consequences to Plaintiii`s, Structural and/or Eu.ro arising from the
payment of this portion of the Su'uctural Payment and Euro Payment, other than those nunnally
attendant to 1099 income, Plaintiii`s agree to indemnify and hold Structural and Euro harmless for all
additional taxes, interest, and penalties Plaintifl`s further agree to indemnify and hold Structulal and
Euro harmless for any damages, penalties, interests, judgments and costs, including attomeys’ fees,

associated with the enforcement of this indemnification provision, should such enforcement

4

Case 1:18-cV-00083-HBP Document 81-1 Filed 11/16/18 Page 5 of 17

measures become necessary. The Parties shall promptly notify each other of any claim or inquiry by
the l'RS or any other governmental authority arising under or related to this Agreement.

h. The Parties acknowledge and agree that the Stmctural Payment and Euro Payment is
made in satisfaction of all claims that were or could have been asserted by Plaintill`s, including but
not limited to all claims under the Fair Labor Standards Act (“FLSA”) and the New York I.abor Law
(“NYLL"), and to any and all attomeys’ fees, costs, expenses, liquidated damages, interest, and
administrative costs. PIaintitfs agree that they have no iilture entitlement to any compensation
wages, tips, gratuities, overtime, salary, bonus, commissions, payouts, severance pay, vacation pay or
benefits, damages, attorneys’ fees or costs other than have been asserted in the Action and the
PIaintiffs shall not bring or participate in any subsequent action to the contrary. The Parties further
acknowledge and agree that the Structural Payment and Euro Payment and the obligations set forth in
Section 1 of this Agreement shall constitute full and final settlement of all past, present, and future
claims and causes of action by Plaintiffs against Defendants arising out ofor related to Plaintiffs’
alleged employment with Defendants, and all possible claims or issues relative to Plaintiffs’
allegations will be forever settled in their entireties

Case 1:18-cV-00083-HBP Document 81-1 Filed 11/16/18 Page 6 of 17

2. Mutual General Releases.

 

a. As a material inducement to Defendants to enter into this Agreement, and in
consideration of the Su'uctural Payment and Euro Payment and other consideration, the receipt and
value of which is hereby agreed to and acknowledgcd, on behalf of themselves their heirs
successors representatives assigns attorneys agents executors and administrators (“Releasors”),
hereby irrevocably and unconditionally release, acquit, and forever discharge Defendants and their
presan past, and future owners affiliates related business entities parent companies subsidiaries
predecessors successors assigns divisions directors officers trustees members employees
stockholders representatives insurers business managers accountants attorneys heirs agents
executors and administrators in their individual and representative capacities and all persons acting
by, through, and under, or in concert with any of these (hereinafter collectively referred to as
“Releasees”), from any and all charges complaints claims liabilities obligations suits, demands
rights liens costs losses debts expenses agreements contracts covenants actions suits causes of
action, judgments and orders of whatever kind or nature in law, equity, or otherwise, including but
not limited to, all claims for penalties general damages punitive damages compensatory damages
special damages equitable relief, attomeys’ fees md costs actually incuned, of any nature
whatsoever known or unlcnown, suspected or unsuspected, concealed or hidden, that Releasors had,
now have, or in the futme may or could have against Releasees, arising out of or relating to any
matter ofPlaintiH`s’ employment up to the Effec|ive Date of this Agreement, including, any claim,
whether brought on an individual basis or as part of a class collective, orrepresentative action, under
the Fair labor Standards Act, 29 U.S.C. § 201 et seq.; the Age Discrimination in Ernployment Act of
1967, 29 U.S.C. § 621 et seq.; the Older Worker B<meits Protection Act of 1990; Title VII of the
Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. ; the Pregnancy Discrimination Act of 1978, 42
U.S.C. § 2000e(k); the Civil Rights Act of1991, Pub. L. No, 102-166, 105 Stat. 1071 (1991); 42
U.S.C. § 1981; 42 U.S.C. § 1983; the National I.abor Relations Act, 29 U.S.C. § 151 et seq.; the
Equal Pay Act of 1963, 29 U.S.C. § 206(d); the Employee Retirement Income SecurityAct of 1974,
29 U.S.C. § 1001 et seq.; the Rehabilitation Act of 1973, 29 U.S.C. § 791 et seq.; The Amen'cans
with Disabilities Act of 1990, 42 U.S.C. § 12101 ct seq.; the Faniily and Medical Leave Actof 1993,
29 U.S.C. § 2601 et seq.; the New York State Human Rights law, N.Y. Executive Law § 290 et seq.;
the New York City Human Rights Law, New York City Charoer and Administrative Code; Title VIII,
§ 8-107 et seq.; the New York Civil Rights Law, N.Y. Civil Rights Law § 79-e et seq.; New York
Labor Law, § l et seq.; the New York Workers’ Compensation Law, N.Y. Workers ’ Compensation
Law § 1 et seq (to the extent of Plaintiil`s’ claims of unpaid overtime, unlawfully deducted wages
failure to provide wage notices failure to pay spread of hours premium, retaliation, and unlawful
withholding of wages); any other federal, state, and local equal employment, fair employment, or _
civil or human rights law (whether statutory, regulatory, or decisional); the statutory, regulatory, or
common law of any jurisdiction, inclu ` g, but not limited to, any and all tort claims (e.g., assault;
battery; false imprisonment; defamation; intentional infliction of emotional distress negligent
infliction of emotional distress wrongth termination; negligenthiring, supervision and/or retention;
conversion; interference with contract; abusive discharge; and/or loss of consortium, companionship,
services or society), any and all contract claims (e.g., breach of contract, £'aud, and/or breach of
covenant of good faith and fair dealing) and under any and all applicable iederal, state and local
laws administrative rules or regulations including any and all claims already asserted and unasse_rted
and related to Plaintiffs’ employment with Defcndants (or their relationship with any other Releasee)
and the cessation thereof.

Case 1:18-cV-00083-HBP Document 81-1 Filed 11/16/18 Page 7 of 17

b. As a material inducement to Plaintiffs to enter into this Agreement, Defendants, in
Defendants, in their individual and representative capacities and their heirs executors
administrators present, past and future owners afliliates, related business entities parent companies
subsidiaries predecessors successors assigns agents divisions directors officers trustees
members employees stockholders representatives insurers attorneys and all persons acting by,
through, under or in concert with any of these, on behalf of themselves (hereinafcer collectively
referred to as “Defendant Releasors”) hereby irrevocably and unconditionally release, acquit and
forever discharge Plaintiffs, their heirs successors representatives agents executors and
administrators present, past and future owners affiliates related business entities parent companies
subsidiaries predecessors successors assigns agents divisions directors officers trustees
members employees stockholders representatives insurers attorneys in their individual and
representative capacities and all persons acting by, through, under, or in concert with any of these on
behalf of themselves (hereinalier collectively referred to as “PlaintiffReleasees”) from any and all
charges complaints claims liabilities obligations suits demands costs losses debts and expenses
including, but not limited to, all clairrrs for penalties general damages punitive damages
compensatory damages special damages equitablerelief, attemeys’ fees and costs acmallyincurred,
of any nature whatsoever known or unknown, suspected or unsuspected, which against the Plaintili`
Releasees the Defendant Releasors had, now have, or in the future may or could have, arising out of
or relating to any matter up to the effective date of this Agreernent, whether under any theory,
including, but not limited to, any and all claims in connection with Plaintilfs’ alleged employment
with Defendant Releasors and the cessation thereof, including but not limited all claims or causes of
action that Defendant Releasors may have with respect to breach of contract, implied or express
impairment of economic opportunity; intentional cr negligent infliction of emotional distress false
arrest; assault~, battery, false imprisonment invasion ofprivacy; prima facie tort; defamation; libel;
slander; negligent termination; malicious prosecution; the Complaint; Amended Complaint or any
other tort, whether intentional or negligent; or any claim or cause of action known or unknown

c. As a material inducement to Defendants to enter into this Agreement, Euro Su'ucture
and Structural, in their individual and representative capacities and their heirs executors
administrators present, past and fixture owners affiliates related business entities parent companies
subsidiaries predecessors successors assigns agents divisions directors officers trustees
members employees stockholders representatives insurers attorneys and all persons acting by,
through, under or in concert with any of these, on behalf of themselves hereby irrevocably and
unconditionally release, acquit and forever discharge, to the maximum extent permitted by law, the
other Party from any and all charges complaints claims liabilities obligations suits demands
costs losses debts and expenses including but not limited to, all claims for penalties general
damages punitive damages compensatory damages special damages equitable relief, attorneys’
fees and costs actually incurred, of any nature whatsoever known or unlmown, suspected or
unsuspected, which against Etrro Structure and Structural had, now have, or in the lirture may or
could have, arising out of or relating to any matter up to the Eff 've Date, whether under any
theory, including, but not limited to, any and all claims in connection with Plaintili`s’ alleged
employment with Defendants and the cessation thereof, and including but not limited all claims or
causes of action that Defendants mayhave with respect to the Action; breach ofcontract, implied or
express; impairment of economic opportrmity, intentional or negligent infliction of emotional
distress; false arrest assault; battery; false imprisonment invasion of privacy; prima facie tort;

Case 1:18-cV-00083-HBP Document 81-1 Filed 11/16/18 Page 8 of 17

defamation; libel; slander; negligent termination; malicious prosecution; or any other tort, whether
intentional or negligent; contribution; indemnification; or any claim or cause of action known or
unknown.

d. Notwithstanding anything else set forth herein, nothing herein shall be deemed a
waiver of: (i) claims for breach of this Agreement; (ii) claims that may arise based upon events
occun'ing after the Effective Date; or (iii) claims that cannot be waived as a matter oflaw.

e. Plaintiifs acknowledge that they may discover facts or law different from or in
addition to the facts or law they know or believe to exist with respect to a released claim. 'I'hey agree,
nonetheless, that this Agreement and the releases contained in it shall be and remain effective in' all
respects notwithstanding such different or additional facts or law.

f. Plaintiffs aclmowledge that they were paid and have received all compensation,
wages, tips, gratuities, bonusec, commissions, and benefits to which they were entitled and that no
leave, compensati on, wages, tips, gratuities, bonusee, commissions, or benefits are due to them from
Defendants. Further, Plaintifiis acknowledge and agree that they have not suii`ered any workplace
injury that has not already been reported to and/or addressed by Defendants.

g. If any legal proceeding, whether individual or class action, is instituted in court or a
federal, state, or local administrative agency, including but not limited to any proceeding conducted
by either the federal or state Departments of labor (colleetively referred to herein as “Pro cceding”),
Plaintiffs waive all relief available to them (including, without limitation, monetary damages,
equitable relief, and reinstatement) under any of the claims and/or causes of action waived in Section
2 of this Agreement. Therefore, Plaintiii`s agree that they will not accept any award or settlement
from any source or Proceed.ing (including but not limited to any Proceeding brought by any other
person or by any government agency) with respect to any claim or right waived in this Agreement. lf
any such Proceeding is currently in process, Plaintiffs agree that they will, to the extent of their
ability, seek to have it closed with prejudice

h. Plaintiti`s timber agree, to the extent permitted by law, that neither they nor any
person acting by, through, under, or in concert with them, will initiate, encourage, assist, or
participate in any Proceeding, including but not limited to providing any information to a person
bringing a Proceeding against Defendants or Releasees or to any third-party on behalf of that entity
or person, unless lawfully subpoenaed or otherwise ordered to do so by a court or administrative
agency in cormection with any investigation it is conducting or as otherwise required by applicable
law, concerning any of the claims and/or causes of action waived in Article 2 of this Agreement.
Should any Plaintifl(s) and/or any person acting by, through, under, or in concert with him/them be
subpoenaed or subjected to court order to attend to testii`y, Plaintifl{s) shall notify Defendants within
seventy~two (72) hours of PlaintiH’s/Plaintiffs’ receipt of said subpoena or court order (unless
compliance with the subpoena er court order is demanded in less than seventy-two (72) hours, in
which case notice shall occur within twenty-four (24) hours of receipt of the subpoena or court order)
by sending a copy of the subpoena or court order to the attention of Defendants, pursuant to Section
17 hereof, so that compliance or objection to same can be directed or raised by Defendants.

Case 1:18-cV-00083-HBP Document 81-1 Filed 11/16/18 Page 9 of 17

3. Non-Pu§lication. Plaintiffs agree that they will not in any manner publicize the terms of
this Settlement Agreement, which includes notifying any member of the media regarding the terms
and conditions of the Settlement Amount or Agreement and posting or disseminating the terms and
conditions of the Settlement Amount or Agreement on any social media (including, but not limited
to, Facebook, Twitter, Instagram, Law 360 or similar media outlets). Such prohibition extends to
dissemination of any information, whether oral, electronic or in any document form including but not
limited to providing copies of this Agncement, and information regarding the terms of this
Agreement. Dissemination of this Agreement and the terms set forth herein shall be limin to filing
documents with the Court, as is necessary to effectuate the Agreement, as may be required by law or
governmental agency, for tax pmposes, or pursuant to subpoena or court order. Plaintiii`s may state
that the matter: has been settled to the satisfaction of the Parties. Notwithstanding the
aforementioned provision, nothing herein shall preclude PIaintiffs from divulging any information to
any agency of the federal, state or local government or courtpursuant to court order and/or subpoena,
for which appearance Plaintiffs may receive any fees allowed by Iaw. Plaintiii's agree to notify
Defendants within ten (10) business days if they are compelled by subpoena or court order, or
otherwise contacted by anythird parties, to appear and testify concerning matters encompassed by
this Agreement. Plainu'i"fs also agree they will not contest Defendants’ standing to moveto quash any
such subpoena Nothing in this Article 3 shall prohibit the Parties from speaking truthfully about
their claims and/or defenses, under the FLSA or NYLL, or the resolution thereof Further, nothing in
this Article 3 shall prevent the Parties from filing the executed Settlement Agreement with the Court
for approval, or the Court ii'om publishing the details of the resolution of those claims.

4- No Future Emgloymg§t. Pla.inti&'s and Defendants agree that should Plaintiffs apply to
work for either Euro Structure or Slructural, in any capacity, either Euro Sttucture or Structural,
based on this clause, may deny Plaintifl`s employment for any position they seek.

5. Mutual §on-Disgaragement.

a. Plaintifl`s agree that, at all times following the Efi`ective Date of this Agreement, they
shall not publish or communicate to any person or entity, or direct others to publish or communicate
to any person or entity, any Disparaging Remarks concerning Defendants. Pla.intiffs shall not be
deemed to be in breach of this provision, however, by providing truthfirl testimony to any court or
governmental agency. For purposes of this Agreement, the term “Disparaging Remarks” shall mean
remarks, comments, statements, or communications (in any form, including but not limited to
written, oral, or electronic) that: (i) reflect adversely upon the affairs or practices of the person or
entity about whom remarks are made or (ii) impugn the character, honesty, integrity, morality,
acumen, or abilities of the person or entity upon whom remarks are being made or upon whom
remarks are being commented

b. Defendants agree that, at all times following the EH`ective Date, Crigler, Naughton,
Emmons and Wnorowslci shall not publish or communicate to any person or entity any Disparaging
Remarks concealing Plaintiii`s and shall not instruct or direct others to do so.

c. Euro Stmcture agrees that if any prospective employer of any Plaintiff shall contact
Euro Stzucture forreferenee or recommendations Euro Structure shall only coniirm each Plaintifi’s

Case 1:18-cV-00083-HBP Document 81-1 Filed 11/16/18 Page 10 of 17

dates of employment and job title(s) held with Euro Structu.re. All such communications from
prospective employers to Euro Structure shall be directed to the attention oanorowski.

d. Criglcr, Naughton and Emmons and Wnorowski mutuallyagrec theyshallnot publish
or communicate to any person or entity any Disparaging Remarks concerning each other, Structural
or Euro Structure and shall not instruct or direct others to do so.

c. Structural agrees that if any prospective employer of any Plaintiff shall contact
Str'uctural, Structural shall respond that each Plaintiff was directly employed by Euro Stmcture, a
subcontractor, to work on certain construction projects where Structural was the general contractor.
All such communications from prospective employers shall be directed to the attention of
Naughton.

f. Truthful statements about the Parties` experiences in litigating their claims and
defenses herein under the FLSA and NYLL shall notbe deemed to be Disparaging Remarlrs under
or otherwise a violation of, this Article.

6. Remedy for Breaclr. In the events Party fails to comply with the terms and conditions of
this Agreement, the non-breaching Party shall be entitled, in addition to any other righth remedy it
may have at law or in equity related to breaches of this Agreement, to all reasonable costs associated
with enforcing this Article and the Agreement ovemil, including but not limited to attomeys’ fees, if
said non-breaching Party prevails in a claim for breach of this Agreement, as determined by a court
of competent jurisdiction

7. No AdB§` ions. Plaintiffs acknowledge and agree that Defendants have entered into this
Agrecment solely for the purpose of avoiding the burden, uncertainty, and cost of protracted
proceedings and/or litigation Further, neither this Agreement nor the furnishing of consideration for
the general release intended shall be construed as an admission that Det`endants or any Releasee has
violated any fcderal, state, or local law (statutory or decisional), ordinance, or regulation, or that
Defendants or any Releasee has committed any wrong against Plaintiffs.

8. Representa_tr_‘ons and Acknnwledgements. Plaintiffs hereby represent and agree that they

have been advised by Defendants of their right to discuss all aspects of this Agreement with an
attomey, financial advisor, and/or representative of their choice; they have so consulted with an
individual/entity of their choice and that individual/entity has answered any questions they might
have had, or they had the opportunity to consult with an individual/entity of their choice and chose
not to do so; they have carefully read all ofthe provisions of this Agreement; they iirlly understand
all of the provisions of this Agreement; they have had a reasonable period of time to consider
whether to enter into this Agreement; and they are voluntarily and knowingly entering into this
Agreernent.

9. Aclmowlggement ol` Walver of Claims Under the ADEA. Plaintift`s ii.uther represcnt,

acknowledge and agree that they are waiving and releasing any rights they may have under the
ADEA and that this waiver is knowing and voluntary. The Parties agree that this waiver and release
does not apply to any rights or claims that may arise under the ADEA alter the Etf`ective Date,
Plaintif£s timber acknowledge that the consideration given for this Agreement is in addition to

10

Case 1:18-CV-00083-HBP Document 81-1 Filed 11/16/18 Page 11 of 17

anything of value to which Plaintiffs were already entitled. Plaintili`s further acknowledge that they
have been advised by this writing that that they should consult with an attorney prior to executing
this Agreement and acknowledge that they have at least twenty-one (21) days within which to
consider this Agreement and if they take fewer than the 21 days to review this Agreement they are
thereby waiving any and all rights to the balance of the 21 day period. Plaintifl`s have also been
advised that, as to their release of claims, pursuant to the ADEA, they have seven (7) days following
the execution of this Agreement by the parties to revoke their decision to enter into this Agreement
by providing written notice to Naughton, on behalf of Structural and Wnorowski, on behalf of Euro,
delivered in person or post~marked to Naughton and Wnorowslci, in which case the Agreement
becomes null and void, including voiding any releases made by Dcfendants under this Agreement.
'l'his Agreement thus shall not be effective until the seven (7) day revocation period has expired.

10. Entire Agl;eement. This Agreement represents thc complete and hill settlement of any and
all claims of Plaintiffs against Defendants or any Releasee under the FLSA and NYLL and fully
supersedes any and all prior agreements or understandings between the Parties hereto pertaining to
the subject matter hereof. Plaintiffs represent and acknowledge that in executing this Agneement,
they do not rely upon any representation or statement made by Defendants with regard to the subject
matter, basis, or effect of this Agreemcnt other than those contained herein. 'l'his Agteement may not
be changed in any respect, except by a writing, duly executed by the Parties or authorized
representatives of the Parties.

ll. Capgbiiity g ng_ve Claims. Plaintiii`s are competent to aEect a knowing and voluntary
release and waiver of all claims as is containedherein, and hereby do so waive all such clairns, andto
enter into this Agleement and are not affected or impaired by use of alcohol, drugs, or other
substances or otherwise impaired None of the Plaintiffs is a party to any bankruptcy, lien, creditor-
debtor, or other proceeding that could impair the right to settle all claims against Defendants or to
waive all claims that Plaintiffs may have against Defendants as waived and released herein

12. §o Waiver. Failure to insist on compliance with any term, covenant, or condition contained
in this Agreement shall not be deemed a waiver of that tenn, covenant, or condition, nor shall any
waiver or relinquishment of any right or power at any other time or more times be deemed a waiver
or relinquishment of any right or power at any other time or times

UMahihlx~

a. The provisions of this Agreement shall be deemed separate and severable. Should
any provision or portion of the Agreement be held invalid or unenforceable, the affected provision
shall be modified to the extent necessary to make it legal, valid, and enforceable If it cannot be so
modified, it shall be severed from the Agrcement, and the remainder ofthis Agreement shall remain
unaffected and continue in hill force and effect, which then shall be interpreted to bar any and all
claims PlaintiH`s may have against Defendants. ~

b. It` the release of claims contained in Section 2 of this Agreement is limited or held to
be null and void, then: (i) this Agreement shall be interpreted or modiied to bar any claim that
Plaintitfs may assert, or if not so interpreted and/or modified, (ii) Plaintiffs shall execute an
enforceable general and unlimited release of all claims. If, howevcr, neither Section 12.b.(i) nor

ll

Case 1:18-cV-00083-HBP Document 81-1 Filed 11/16/18 Page 12 of 17

Section 12.b.(ii) can be accomplished, as a matter of law, then Plaintiffs shall rctum, upon demand
by Defendants, the Stmctural Payment and Euro Payment, or if its return is not permitted by law or
not demanded by Defendants, such amount shall be a set-off against any recovery.

l4. Jointly Drafted wmata This Agreement shall be deemed to have been jointly drafted
by the Parties, and no provision herein shall be interpreted or construed for or against any P'arty
because such Party drafted or requested such provision or this Agreement as a whole.

15 . Applicable Law, Jurisgiction, and Venue. The interpretation and application of the terms
of this Agreement shall be governed by the laws of the State of New York, excluding its conflicts of
law provisions that would result in the application of the laws of any jurisdiction other than New
York. The Parties submit to and recognize the exclusive jurisdiction and proper venue of the courts
of the State of New York, County ofNew York, orthe United States District Cou.rt for the Southern
District of New York, sitting in New York, New York, over any action or other proceeding arising
out of or in connection with this Agreement, or over the terms of any continuing obligation to
Releaseec. To the extent permitted by applicable law, the Parties waive and agree not to assert, by
way of motion, as a defense, or otherwise, that the suit, action, or proceeding is brought in an
inconvenient forum, that the venue of the suit, action, or proceeding is improper, or that this
Agreement may not be enforced in or by such courts. The parties consent and stipulate to the
jurisdiction of the United States District Court for the Southcrn District ofNew York and Magistrate
Judge Henry Piunan for any future proceeding to enforce this Agreement, except Structural shall no
longerbe subject to any continuing jurisdiction of the court upon dispatch of the Structural Payment
to PIaintiffs.

16. No Assign_meut gf Claims. Plaintiffs represent and warrant that they have not assigned or
hypothecated any claims herein released in any mamrer to any person or other entity, in any manner,
directly or indirectly. Plaintiffs are not aware of any liens and/or pending legal claims applicable to
the Payrnent. Plaintifl`s also agee that they will be solely responsible to satisfy any liens or pending
legal claims asserted against Plaintiffs or Releasees as against the Payment

l 7. Counte!_'gart Siggat\_u§. This Agrcement maybe signed in counterparts, provided that each
Party receives a copy fully signed by the other Party. Eleclronic signatures such as fax or .pdi`or .tifi`
files shall be given the same force and weight as if they were original signatures

18. Ngtice. Any notice or other communication required or permitted to be given in
connection with this Agreement shall be in writing and shall be mailed by e-mail or certified mail,
return receipt requested, or by the most nearly comparable method of mailing from or to a location
outside the United States, or by Federal Express, Express Mail, or similar overnight delivery or
courier service or delivered in person to the Party to whom it is to be given at the address of such
Party as set forth in this Section (or to such other address as the Party shall have furnished in writing
in accordance with this Section):

Carlos Idenis Marte Rosario, Edgar Gonzalez Licona, Edgar Gonza.lez Oliva, Manuel
Sanchez Vielma, Jose Felipe Diego do Michael Fal]iace & Associates,
60 East 42nd Sueet, Suive 4510

12

Case 1:18-cV-00083-HBP Document 81-1 Filed 11/16/18 Page 13 of 17

New York, New York 10165
Attn: Shawn Cladc, Esq.

sclaxk@iiailliacelaw.com

Structural Preservation Systems, LLC c/o Garry Naughton
39 Utter Avenue
Hawthorne, NJ 07506

au ton cwtal.net

QAF¢;S</

 

19. Effective Date, 'I`his Agreement shall become effective as of the date of the Order of the
Court approving this Ageement or as of the date the Court So~Ordcxs the Stipu!ation, whichever is
later without need of any farther action by any Party or the Court.

Mac£iao.{ R([cdcz. cgp§§dc§c:(*qj

% PLA]N’I'IFFS ACKNOWLEDGE THAT THEY' - A.VE CAREFULLY READ THIS

Fé} § (,AGREEMENT; THAT Tms AGREEMENT ms BEE FULL¥ EerAlNEn To THEM

BY COUNSEL OF THE!R CHOICE, NAMELY 1b1-1 1 =¢».-- -~'1 -1-l - - ""`-’~.=' 1 ~:- THAT

Tl-IEY FULLY UNDERSTAND 'I`HE FINAL AND BINDING EFFECT OF THIS

AGREEMENT; THAT THE ONLY PROMISES MADE TO THEM IN EXCHANGE FOR

SIGNING TH]S AGREEMENT ARE ’I'HOSE STATED ABOVE; AND, THAT THEY AR.E

SIGN'ING THIS AGREEM`ENT VOLU`NTARILY IN ORDER TO FINALLY,

COMPLETELY AND CONCLUSIVELY SE'I'I'LE ALL MA'I'I`ERS THAT WERE OR

COULD HAVE BEEN RAISED IN THE COMPLA.INT AND/OR THE AMEN`DED

COMPLAINT. PLAINTIFFS AGREE TO WAIVE AND RELEASE ANY CLAIM THAT

'I'HIS AGREEMENT WAS PROCURED BY OR THAT THEY WERE INDUCED TO

ENTER INTO THIS AGREEMENT BY FRAUD, DURESS, MISUNDERSTANDING, OR

COERCION AND FURTHER WAIVE AND RELEASE ANY CLAIM FOR FRAU.D ]N TH`E
lNDUCEMENT OR AN¥ SIMILAR CLAIM.

     
    

CARLOS IDENIS MARTE ROSARIO

By: ca M
arlos Idems Marte Rosario

Date:j’”},/?“;Cj!g

13

Case 1:18-cV-00083-HBP Document 81-1 Filed 11/16/18 Page 14 of 17

EDGAR GONZALEZ LlCONA

Ba%£b'
3!/

‘Tidg,rar Gonzalez Licona

Dalc: lO//§/Z:)/Q
EDGAR GONZALEZ OLIVA

By:

 

Edgar Gonzalez Oliva

Date: /U//H/QU/H

MAN UEL SANCHEZ VIELMA

By: '/l'{]}<?((/ L( é( §/,<7€{"(`6[§`?

Manucl Sanchcz Vielma

/.
Date; l 0 '”/c`g"?.@/§

 

JOSE FELlPE DIEGO

    

Jose Felipb Diego

Datc: {0 /(_‘57- ZU/ />7

14

Case 1:18-cV-00083-HBP Document 81-1 Filed 11/16/18 Page 15 of 17

STRUC URAL PRESERVATION SYSTEMS, LLC

By:

 

Its/CEO

Date: M'D\/ 8, 120/g

STRUCTURAL GROUP, INC.

13sz £MM"

Its Senior Director, Human Resources

 

Date: 11/8/18

GARRY NA HTON

 

 

 

BY~

 

Peteé‘ Emmons

Date: /\/@ / 5;'6"2~0/3

 

15

-Case 1:18-cV-00083-HBP Document 81-1 Filed 11/16/18 Page 16 of 17 .

 

JOHN CRIGLER
By=WL ill §§
Jc\lin Crigler 0

‘|1/1 5/‘| 6

 

EURO STRUCTURE, LLC

By:

 

Marek Wnorowski

Its:

Date:

 

MAREK WNOROWSKI

By:
Marek Wnorowski

 

Date:

 

l l$2786{38862442v.l

16

Case 1:18-cV-00083-HBP Document 81-1 Filed 11/16/18 Page 17 of 17

EURO STRUCTURE, LLC

By: H,O°@Q .l/\S*‘~D“i)u~)CF/bk

Marek Wnorowski

lts: N€W`(F)»€-D
Date: (["0? "‘ZD( g

 

MAREK WNOROWSKI

By: H~§LVQ/e" [/\SU~Q|/DP‘\¢L \

Marek Wnorowski

Date=l{`@°€“?@"‘g

 

 

"‘Z"'K<\.NS'.~ZI|:-`

18

